Citation Nr: 1023472	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-41 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin rash, to include 
as due to an undiagnosed illness or a medically unexplained 
chronic multisymptoms illness as a result of Persian Gulf War 
service and chemical exposure. 


REPRESENTATION

Veteran Represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active duty from February 1975 to August 1978 
and from September 1990 to June 1991, including service in 
the Southwest Asia (SWA) Theater of Operations from November 
8, 1990 to May 28, 1991.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  By that rating decision, the RO denied service 
connection for a skin rash, to include as due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptoms illness as a result of Persian Gulf War service 
and chemical exposure.  The Veteran appealed the RO's March 
2003 rating action to the Board. 

In February 2009, the Board remanded the claim to the RO for 
additional development, to include scheduling the Veteran for 
a skin examination.  This examination was conducted in 
October 2009.  The requested development has been 
accomplished and the case has returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  The Veteran served in the SWA Theater of Operations from 
November 8, 1990 to May 28, 1991.   

2.  The Veteran has a medical diagnosis of mild psoriasis. 

3.  The preponderance of the competent and probative evidence 
is against a finding that the Veteran's mild psoriasis was 
incurred in or aggravated by his second period of military 
service in SWA, to include the handling of chemicals. 




CONCLUSION OF LAW

The criteria for service connection on either a direct basis 
for a skin rash, currently diagnosed as mild psoriasis, or as 
due to an undiagnosed illness and chemical exposure have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  

By an October 2002 letter, the RO specifically notified the 
Veteran of the substance of the VCAA including the types of 
evidence necessary to establish service connection and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), the letter essentially 
satisfied the requirements of the VCAA by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
Veteran about information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The RO provided the Veteran with pre-adjudication 
VCAA notice via an October 2002 letter.  Id.  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements via 
a May 2008 letter. 

Accordingly, the Board finds that VA satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.

The Board observes that while service treatment records 
(STRs) from the Veteran initial period of military service 
are contained in the claims file, STRs from his second period 
of military service, are absent, despite the RO's efforts to 
obtain them.  There is no indication that further efforts by 
the RO to retrieve these records would yield a favorable 
result.  In cases where the Veteran's STRS have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to advise the Veteran of other forms of evidence, 
such as lay testimony, to support his claim.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The Veteran was informed 
of the Dixon requirements via a February 2007 letter.  
Further, the Veteran essentially proffered such 
substantiating evidence by way of a service colleague's 
statement in October 2002.  

In addition, the Veteran's service personnel records from his 
first period of service, post- service VA and private medical 
reports, along with statements of the Veteran have been 
obtained and associated with the claims files.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  

In February 2009, the Board remanded the claim on appeal to 
have the RO schedule the Veteran for a VA skin examination to 
determine the nature and etiology of the claimed skin rash.  
This examination was performed in October 2009.  A copy of 
the examination report has been associated with the claims 
files.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim").

The Board finds there was substantial compliance with its 
February 2009 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

On an April 2010 statement to VA, the Veteran indicated that 
he did not have any additional evidence to submit in support 
of his appeal.  He requested that his case be forwarded to 
the Board for appellate consideration. 

The Board finds that there is no further assistance that 
would be reasonably likely to substantiate the service 
connection claim analyzed in the decision below.

II.  Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

However, that a condition or injury occurred in service alone 
is not enough; there must be an actual disability resulting 
from that condition or injury in order for service connection 
to be granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a current disease or 
injury, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

VA does not grant service connection for symptoms alone, 
without an identified basis for those symptoms.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable 
exception to this rule is 38 C.F.R. § 3.317, which permits, 
in some circumstances, service connection of signs or 
symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In 
the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness. Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation, however, shall not be paid under this section 
if: (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

The Veteran's service personnel records reflect that he 
served on active duty in SWA from May 8, 1990 to May 28, 
1991,and he is therefore a "Persian Gulf Veteran" pursuant to 
38 C.F.R. § 3.317.

        III. Analysis

The Veteran maintains that his skin rash (primarily located 
on his hands) had its onset in 1992, which was within one 
year of service discharge in June 1991.  He maintains that 
his skin rash is due to an undiagnosed illness and/or the 
handling of chemicals during his second period of military 
service in SWA.

In light of the absence of the Veteran's STRs from his second 
period of active military service the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  The unavailability of the Veteran's 
service treatment records does not free the Veteran from the 
requirement that he provide evidence that he currently has a 
disability that is causally related to service. The presumed 
loss or destruction of Government records does not create an 
"adverse presumption" against the Government.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. 
Nicholson, 19 Vet. App. 215, 218 (2005); affirmed 455 F.3d 
1346 (2006).

After a review of the evidence, the Board finds the 
preponderance of the competent evidence is against the claim 
for service connection for a skin rash based on an 
undiagnosed illness or a medically unexplained chronic 
multisymptoms illness as a result of Persian Gulf War service 
because the Veteran has been diagnosed with mild psoriasis.  
(See October 2009 VA skin examination report).  

As to service connection on a direct basis, there is no 
objective evidence of continuity of symptomatology or a 
medical nexus to the Veteran's second period of military 
service.  .

First, the Veteran has alleged that his skin rash first 
manifested approximately two months after his return from the 
Southwest Theater of Operations - or, approximately July 
1991.  See Veteran's Statement in Support of Claim, received 
in October 2002.  The Veteran's service colleague "F.S." 
and the Veteran's spouse also provided statements as to their 
observations of the skin disorder shortly after the Veteran's 
return from the Persian Gulf.  

However, the Veteran's allegation of the then-presence of the 
disorder, (and consequently any allegation of its continuity) 
is directly contradicted by his own statement ascertained 
during a February 1995 medical examination conducted prior to 
his entrance in the National Guard.  In a Report of Medical 
History, the Veteran then denied having, or that he "ever 
had" "skin disease."  (Italics added).  An accompanying 
Report of Medical Examination indicates that the Veteran's 
"skin (and) lymphatics" were normal on clinical 
examination.  

Because this examination, was premised on the Veteran's 
subjective account and was undertaken with the specific 
purpose of ascertaining whether the Veteran was physically 
suitable for military service it is akin to a medical record 
indicative of diagnoses and treatment, which enjoys a 
recognized high probative value in the law. Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

That the Veteran was reporting his then physical condition to 
military medical examiners in 1995, shortly after his 
military service, and well before his current attempt to 
obtain compensation renders his then statement more credible 
than his October 2002 statement and that of his colleague and 
spouse. 

Moreover, VA treatment records, dated in February and May 
2002, and an August 2004 VA examination report, reflect that 
the Veteran was diagnosed with multiple skin rash 
disabilities, such as probable psoriasis and nummular eczema.  
Thus, the initial post-service evidence of any skin disorder 
was not until 2002, over a decade after service discharge in 
June 1991, and in contradiction to the Veteran's present 
account.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(a lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim).  Thus, even if the Board 
were to find credible the Veteran's report of having skin 
problems during his second period of active military service, 
without objective evidence of continuity of symptomatology 
since service discharge in June 1991, service connection for 
a skin rash on this basis cannot be granted.

In addition, no physician, private or VA, has attributed the 
Veteran's claimed skin rash to his second period of military 
service, to include the handling of chemicals.  On the 
contrary, there are two VA opinions and they are against the 
claim. 

A May 2008 VA examiner opined, after a physical evaluation of 
the Veteran's skin, that it was less likely than not that his 
skin condition, hand dermatitis, was related to his period of 
military service in SWA, to include his handling of 
chemicals.  The May 2008 VA examiner, however, failed to 
provide any rationale to support this opinion.  Thus, the 
Board finds this opinion to be of little probative value. 

In October 2009, and pursuant to the Board's February 2009 
remand directives, VA examined the Veteran to determine the 
etiology of the claimed skin rash.  After a review of the 
claims files and physical evaluation of the skin, the VA 
examiner diagnosed the Veteran with mild psoriasis.  The VA 
examiner concluded that the Veteran's mild psoriasis was not 
the result of him having handled chemicals during military 
service.  The VA examiner reasoned that psoriasis was a 
chronic non-contagious, recurring autoimmune disease that had 
a genetic component and was aggravated by a variety of 
factors (e.g., stress, withdrawal of systemic 
corticosteroids, excessive alcohol consumption, and smoking).  

The VA examiner concluded that since psoriasis was associated 
with an autoimmune disease, that there was no aggravation of 
the condition by exposure to chemicals.  (See October 2009 VA 
skin examination report).  There is no other opinion that 
contradicts the October 2009 VA examiner's opinion.  Thus, as 
the only medical evidence of record is against the claim, 
service connection for a skin rash, currently diagnosed as 
mild psoriasis, on a direct basis, is not warranted.  38 
C.F.R. § 3.303. 

In summary, the competent evidence rules out the presence of 
an etiological relationship between the Veteran's skin rash, 
currently diagnosed as mild psoriasis, and his military 
service in SWA, to include the handling of chemicals.  The 
Board has also considered the Veteran's own assertions in 
support of the etiology of his skin rash, however, as a 
layperson without a medical background and training, his 
statement on medical causation cannot be dispositive and 
requires consistent medical evidence.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim for service connection for a 
skin rash, to include as due to undiagnosed illness or a 
medically unexplained chronic multisymptoms illness as a 
result of Persian Gulf War service and chemical exposure that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for a skin rash, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


